DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Regarding Applicant’s argument that “no new matter has been added”, the Examiner respectfully disagrees and points to the rejection of claims 48-67 under 35 U.S.C. 112(b). 
Regarding Applicant’s arguments regarding the double patenting rejections, the Examiner withdraws the double patenting rejections in view of the new matter rejections provided below.
Regarding Applicant’s argument that Figure 3 of their invention shows the new limitations added in the amendments filed 17 December 2021, see the rejection under 35 U.S.C. 112(b) below.
Regarding Applicant’s argument that Hollander does not teach inner and outer surfaces of panels being uniformly spaced apart from one another, the Examiner agrees. The Examiner finds no support for panels formed of the claimed material which has stitches to reduce the height profile of the fabric while also having inner and outer surfaces that are uniformly spaced apart from each other. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “panels each including inner and outer surfaces that are uniformly spaced apart from one another” in combination with “the first and second panels made from a material having a height profile, at least one of the first and second panels comprising stitching that reduces the height profile of the material” must be shown or the feature(s) canceled from the claim(s). Applicant is pointing to Figure 3 for the teachings of the uniform spacing but the embodiment of Figures 4 and 5 have stitching which is 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended claims 48, 64 and 67 to include the limitations “the panels each including opposite inner and outer surfaces that are uniformly spaced apart from one another”, “ the panels each including opposite inner and outer surfaces that are uniformly spaced apart from one another across entire widths and lengths of the panels” and “the panels each including opposite inner and outer surfaces that are uniformly spaced apart from one another across entire widths and lengths of the panels to provide each panels with a uniform thickness”. Applicant claims that no new matter was added by the amendments and that support can be found throughout the claims and specification of the present disclosure. On page 8 of Applicant’s remarks dated 17 December 2021, Applicant includes a copy of Fig. 3 of Applicant’s drawings and states that the “panels each includ[ing] opposite inner and outer surfaces that are uniformly spaced apart from one another” is shown by that Figure. Figure 3 is a side, cross-sectional view of a bedding system and is part of the non-elected species I. Species II, which the Applicant elected in the Response to Election/Restriction Requirement dated 16 August 2017 is represented by Figures 4-5. The drawings do not include a cross sectional view of the first and second panels formed of a material having a height profile comprising stitching that reduces the height profile of the material. The limitations added to the claims in the amendments dated 17 December 2021 seem to contradict the rest of the limitations of the claims which describe the stitching of the first and second panels. Lines 6-8 of Claim 48 state “wherein at least one of the first and second panels is made from a material having a height profile, at least one of the first and second panels comprising stitching that reduces the height 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673